FAIR, J., FOR THE COURT:
¶ 1. Kelly Mann appeals the denial and dismissal of his sixth motion for post-conviction relief (PCR) from convictions of murder and armed robbery, the results of his guilty plea. The Circuit Judge held that the "claims/arguments are the same as the ones previously dismissed by this Court" in prior PCR petitions. In his judgment, he again found those claims procedurally barred. Mann again appeals. Basing our decision on the directly on point opinion handed down in Mann v. State , 167 So.3d 279 (Miss. Ct. App. 2015), we again find the judgment before us should be affirmed.
¶ 2. AFFIRMED.
LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, WILSON, GREENLEE, WESTBROOKS AND TINDELL, JJ., CONCUR.